Title: IV. Thomas Jefferson to Harry Innes, 7 March 1791
From: Jefferson, Thomas
To: Innes, Harry



Dear Sir
Philadelphia Mar. 7. 1791.

Your favor of July 8. came to my hands Nov. 30. The infrequency of conveyances is an apology for this late answer. I receive with pleasure this recognition and renewal of our former acquaintance, and shall be happy to continue it by an exchange of epistolary communications. Your’s to me will be always welcome; your first gives me information in the line of Natural history, and the second (not yet recieved) promises political news. The first is my passion, the last my duty, and therefore both desireable. I believe entirely with you that the remains of fortifications found in the Western country have been the works of the natives. Nothing I have ever yet heard of proves the existence of a nation here who knew the use of iron. I have never heard even of burnt bricks, tho they might be made without iron. The statue you have been so kind as to send me, and for which I beg you to accept my thanks, would, because of the hardness of the stone, be a better proof of the use of iron than I ever yet saw. But as it is a solitary fact, and possible to have been made with implements of stone and great patience, for which the Indians are remarkable, I consider it to have been so made. It is certainly the best piece of workmanship I ever saw from their hands. If the artist did not intend it, he has very happily hit on the representation of a woman in the first moments of parturition.
Mr. Brown, the bearer of this, will give you the Congressional news, some good, some so so, like every thing else in this world. Our endeavors the last year to punish your enemies have had an unfortunate issue. The federal council has yet to learn by experience, what experience has long ago taught us in Virginia, that rank and file fighting will not do against Indians. I hope this years experiment will be made in a more auspicious form. Will it not be possible for you to bring Genl. Clarke forward? I know the greatness of his mind, and am the more mortified at the cause which obscures it. Had not this unhappily taken place there was nothing he might not have hoped: could it be surmounted, his lost ground might yet be recovered. No man alive rated him higher than I did, and would again were he to become again what I knew him. We are made to hope he is engaged in writing the account of his expeditions North of Ohio. They will be valuable morsels of history, and will justify to the world those who have told them how great he was.—Mr. Brown will tell you also that we are not  inattentive to the interests of your navigation. Nothing short of actual rupture is omitted. What it’s effect will be we cannot yet fore-tell; but we should not stop even here, were a favourable conjuncture to arise. The move we have now made must bring the matter to issue. I can assure you of the most determined zeal of our chief magistrate in this business, and I trust mine will not be doubted so far as it can be of any avail. The nail will be driven as far as it will go peaceably, and farther the moment that circumstances become favorable. I am with great esteem Dear Sir Your friend & servt,

Th: Jefferson

